Case: 4:19-cv-01841-NCC Doc. #: 1-1 Filed: 06/26/19 Page: 1 of 13 PagelD #: 5

IN THE MISSOURI CIRCUIT COURT
FOR THE ELEVENTH JUDICIAL CIRCUIT
COUNTY OF ST. CHARLES

ASSOCIATED MANAGEMENT
SERVICES, INC.,

Plaintiff,

v. JURY TRIAL DEMANDED
CAPSTAN HEALTHCARE, LLC

d/b/a CAPSTAN RX, SYED

HAROON ZULFIQAR d/b/a

CAPSTAN RX,

NORTH G RX, LLC d/b/a
CAPSTAN RX,

Serve:
Syed H. Zulfiqar
Reg. Agent/Managing Member

10935 Estate Ln., Ste. S-274

)
)
)
)
)
)
)
)
)
)
)
)
and )
)
)
)
)
)
)
)
)
)
Dallas, TX 75238 )
)

)

Defendants.

AMENDED CLASS ACTION JUNK-FAX PETITION

ed S¥:S0 - 6L0Z ‘Oz AN - iC UNDHD seuEYS 1S - polly ApequoNe|y

 

Plaintiff Associated Management Services, Inc., brings this junk-fax class
action, on behalf of itself and all others similarly situated, against Defendants
Capstan Healthcare, LLC d/b/a Capstan Rx, Syed Haroon Zulfigar d/b/a
Capstan Rx, and North G Rx, LLC d/b/a Capstan Rx under the Telephone
Consumer Protection Act of 1991, as amended by the Junk Fax Prevention Act of

2005, 47 U.S.C. § 227, and the regulations promulgated thereunder (TCPA).

 
Case: 4:19-cv-01841-NCC Doc. #: 1-1 Filed: 06/26/19 Page: 2 of 13 PagelD #: 6

PARTIES, JURISDICTION, AND VENUE

1. Plaintiff Associated Management Services, Inc., is a Missouri

corporation.

2. Defendant Capstan Healthcare, LLC d/b/a Capstan Rx is a Texas

limited liability company with its principal place of business in Dallas.

3. Defendant North G Rx, LLC d/b/a Capstan Rx is a Texas limited

liability company with its principal place of business in Dallas.

4. Missouri Revised Statutes § 351.574.4 states, in part, that “[e]very
foreign corporation now doing business in or which may hereafter do business in
this state without a certificate of authority shall be subject to a fine of not less
than one thousand dollars to be recovered before any court of competent
jurisdiction.”

5. Defendant Capstan Healthcare, LLC, does not have a certificate of

authority issued by the Missouri Secretary of State to transact business in

Missouri.

Nd S980 - BLOZ ‘OZ ABW - AIG HNO SeLEYO IG - Pally AeoUoNoe|y

 

6. Defendant North G Rx, LLC, does not have a certificate of authority

issued by the Missouri Secretary of State to transact business in Missouri.

7. Defendant Syed Haroon Zulfigqar d/b/a Capstan Rx is an individual

who resides in Texas.

8. Missouri Revised Statutes § 417.20 states “[t]hat every name under
which any person shall do or transact any business in this state, other than the

true name of such person, is hereby declared to be a fictitious name, and it shall

 
Case: 4:19-cv-01841-NCC Doc. #: 1-1 Filed: 06/26/19 Page: 3 of 13 PagelD #: 7

 

be unlawful for any person to engage in or transact any business in this state
under a fictitious name without first registering same with the secretary of state

as herein required.”

9. Neither Capstan Healthcare, LLC, nor North G Rx, LLC, nor
Zulfiqar has registered “Capstan Rx” as a fictitious name with the Missouri

Secretary of State.

10. This Court has personal jurisdiction over Defendants under 47

U.S.C. § 227(b)(3), because Defendants sent at least one illegal fax into Missouri,

INd S¥:S0 - 6LOZ ‘Oz ABN - AIC UNDO SseLEYD Is - Po AyequoNos/y

Defendants transact business within this state, Defendants have made contracts
within this state, Defendants have committed tortious acts within this state,
including conversion of fax recipients’ paper, ink, and toner, or Defendants

otherwise have sufficient minimum contacts with this state.
11. Venue is proper under Missouri Revised Statutes § 508.010.2.
THE FAX

12. On December 13, 2018, Defendants, or someone acting on their

 

behalf, used a telephone facsimile machine, computer, or other device to send to
Plaintiffs telephone facsimile machine at (314) 432-0223 an unsolicited

advertisement, a true and accurate copy of which is attached as Exhibit 1 (Fax).

13. | Unlike most unsolicited faxes, which are one or two pages long, the

Fax contains four pages.

14. Plaintiff received the Fax through Plaintiff's facsimile machine.
Case: 4:19-cv-01841-NCC Doc. #: 1-1 Filed: 06/26/19 Page: 4 of 13 PagelD #: 8

15. The Fax constitutes material advertising the quality or commercial

availability of any property, goods, or services.
16. The Fax contains a price list for medications.

17. On information and belief, Defendants have sent other facsimile
transmissions of material advertising the quality or commercial availability of
property, goods, or services to Plaintiff and to at least 40 other persons as part of
a plan to broadcast fax advertisements, of which the Fax is an example, or,

alternatively, the Fax was sent on Defendants’ behalf.

18. Defendants sent Plaintiff the Fax after being notified that their fax
campaign violated the TCPA and that the fax template they were using did not

contain a proper opt-out notice.

19. Defendants approved, authorized and participated in the scheme to
broadcast fax advertisements by (a) directing a list to be purchased or assembled,
(b) directing and supervising employees or third parties to send the faxes, (c)

creating and approving the fax form to be sent, and (d) determining the number

Id S¥:G0 - BLOZ ‘Oz ABN - AIC UND seUBUD IS ~ Pally Ayeowonoeg

 

—and frequency of the facsimile transmissions.—
20. Defendants had a high degree of involvement in, actual notice of, or

ratified the unlawful fax broadcasting activity and failed to take steps to prevent

such facsimile transmissions.

21. Defendants created, made, or ratified the sending of the Fax and
other similar or identical facsimile advertisements to Plaintiff and to other

members of the “Class” as defined below.

 
Case: 4:19-cv-01841-NCC Doc. #: 1-1 Filed: 06/26/19 Page: 5 of 13 PagelD #: 9

22, The Fax to Plaintiff and, on information and belief, the similar
facsimile advertisements sent by Defendants, lacked a proper notice informing

the recipient of the ability and means to avoid future unsolicited advertisements.

23, Under the TCPA and 47 C.F.R. § 64.1200(a)(4)(iii), the opt-out

notice for unsolicited faxed advertisements must meet the following criteria:

(A) _ The notice is clear and conspicuous and on the first page of
the advertisement;

(B) The notice states that the recipient may make a request to
the sender of the advertisement not to send any future
advertisements to a telephone facsimile machine or
machines and that failure to comply, within 30 days, with
such a request meeting the requirements under paragraph
(a)(4)(v) of this section is unlawful;

(C) The notice sets forth the requirements for an opt-out request
under paragraph (a)(4)(v) of this section

(D) The notice includes—

(1) A domestic contact telephone number and facsimile
machine number for the recipient to transmit such a
request to the sender; and

(2) If neither the required telephone number nor
facsimile machine number is a toll-free number, a
separate cost-free mechanism including a Web site
address or e-mail address, for a recipient to transmit a
request pursuant to such notice to the sender of the
advertisement. A local telephone number also shall
constitute a cost-free mechanism so long as recipients
are local and will not incur any long distance or other
separate charges for calls made to such number; and

(E) The telephone and facsimile numbers and _ cost-free
mechanism identified in the notice must permit an

individual or business to make an opt-out request 24 hours a
day, 7 days a week.

24. The Fax and Defendants’ similar facsimile advertisements lacked a

notice stating that the recipient may make a request to the sender of the

Wd S¥'S0 - BLOZ ‘Oz AeIN - AIC UNDUI SeNeYO IS - PSI Ajeouonelg
Case: 4:19-cv-01841-NCC Doc. #: 1-1 Filed: 06/26/19 Page: 6 of 13 PagelD #: 10

advertisement not to send future advertisements to a telephone facsimile
machine or machines and that failure to comply, within 30 days, with such a

request meeting 47 C.F.R. § 64.1200(a)(4)(v)’s requirements is unlawful.

25. The transmissions of facsimile advertisements, including the Fax,
to Plaintiff, lacked a notice that complied with 47 U.S.C. § 227(b)(@)(C) and 47

C.F.R. § 64.1200(a)(4) (ii).

26. Defendants, on information and belief, faxed the same or other
substantially similar facsimile advertisements to the members of the Class in
Missouri and throughout the United States without first obtaining the recipients’

prior express invitation or permission.

27. For example, on November 27, 2018, Defendants sent a California

ophthalmological practice an unsolicited fax with the same price list as the Fax.

28. Defendants violated the TCPA by transmitting the Fax to Plaintiff
and to the Class members without obtaining their prior express invitation or

permission and by not displaying on page one the proper opt-out notice required

Wid SP:S0 - BLOT ‘OZ ABI - AIG UNDO seLeUD Ig - Pally AyjeotuoNoely

 

by 47 CFR. § 64.1200(a)(4).

29. Defendants knew or should have known that (a) facsimile
advertisements, including the Fax, were advertisements, (b) Plaintiff and the
other Class members had not given their express invitation or permission to
receive facsimile advertisements, (c) no established business relationship existed
with Plaintiff and the other Class members, and (d) Defendants’ facsimile

advertisements did not display a proper opt-out notice on their first page.
Case: 4:19-cv-01841-NCC Doc. #: 1-1 Filed: 06/26/19 Page: 7 of 13 PageID #: 11

30. Pleading in the alternative to the allegations that Defendants
knowingly violated the TCPA, Plaintiff alleges that Defendants did not intend to
send transmissions of facsimile advertisements, including the Fax, to any person
where such transmission was not authorized by law or by the recipient, and to
the extent that any transmissions of facsimile advertisement was sent to any
person and such transmission was not authorized by law or by the recipient, such
transmission was made based on Defendants’ own understanding of the law or

on the representations of others on which Defendants reasonably relied.

31. The transmissions of facsimile advertisements, including the Fax,
to Plaintiff and the Class caused concrete and personalized injury, including
unwanted use and destruction of their property, e.g., toner or ink and paper,
caused undesired wear on hardware, interfered with the recipients’ exclusive use
of their property, cost them time, occupied their fax machines for the period of
time required for the electronic transmission of the data, and interfered with

their business or personal communications and privacy interests.

32. Defendants’ unsolicited facsimile advertisements, including the_

Fax, wasted more of the recipients’ resources than most unsolicited facsimile

advertisements because the ones Defendants sent were four pages long.
CLASS ACTION ALLEGATIONS

33. Plaintiff brings this class action on behalf of the following class of

persons, hereafter, the “Class”:

All persons in the United States who on or after four years prior to
the filing of this action, (4) were sent by or on behalf of Defendants
a telephone facsimile message of material advertising the

Nd S¥:S0 - 6102 ‘0Z ABIN - Aig UNO seyEUd Ig - Paty ApequoNe|y

 
Case: 4:19-cv-01841-NCC Doc. #: 1-1 Filed: 06/26/19 Page: 8 of 13 PagelID #: 12

commercial availability or quality of any property, goods, or
services, (2) with respect to whom Defendants cannot provide
evidence of prior express invitation or permission for the sending of
such fax or (3) with whom Defendants did not have an established
business relationship, and (4) the fax identified in subpart (1) of
this definition (a) did not display a clear and conspicuous opt-out
notice on the first page stating that the recipient may make a
request to the sender of the advertisement not to send any future
advertisements to a telephone facsimile machine or machines and
that failure to comply, within 30 days, with such a request meeting
the requirements under 47 C.F.R. § 64.1200(a)(4)(v) is unlawful,
(b) did not display a clear and conspicuous opt-out notice on the
first page with a telephone number for sending the opt-out request,
or (c) did not display a clear and conspicuous opt-out notice on the
first page with a facsimile number for sending the opt-out request.

34. Excluded from the Class are Defendants, their employees, agents,
and members of the judiciary.
35. This case is appropriate as a class action because:

a. Numerosity. On information and belief, the Class includes at least
40 persons and is so numerous that joinder of all members is

impracticable.

b. Commonality. Questions of fact or law common to the Class

Wd SP'S0 - 6LOZ ‘OZ ABI - AIG YNDHIO SELEYD IG - Pally ApeouoNCe|y

 

- predominate over questions affecting only individual Class members, e.g.:

i. Whether Defendants engaged in a pattern of sending
unsolicited fax advertisements;

ii. Whether the Fax, and other faxes transmitted by or on behalf
of Defendants, contains material advertising the commercial
availability of any property, goods or services;

ili. Whether the Fax, and other faxes transmitted by or on behalf
of Defendants, contains material advertising the quality of any
property, goods or services;

iv. The manner and method Defendants used to compile or obtain
the list of fax numbers to which Defendants sent the Fax and
other unsolicited faxed advertisements;
Case: 4:19-cv-01841-NCC Doc. #: 1-1 Filed: 06/26/19 Page: 9 of 13 PagelD #: 13

Vv. Whether Defendants faxed advertisements without first
obtaining the recipients’ prior express invitation or
permission;

vi. Whether Defendants violated 47 U.S.C. § 227;
vii. Whether Defendants willfully or knowingly violated 47 U.S.C.

§ 227;
viii. Whether Defendants violated 47 C.F.R. § 64.1200;
ix. Whether the Fax, and the other fax advertisements sent by or

on behalf of Defendants, displayed on page one the proper opt-
out notice required by 47 C.F.R. § 64.1200(a)(4);

xX. Whether the Court should award statutory damages per TCPA
violation per fax;

xi. Whether the Court should award treble damages per TCPA
violation per fax; and

xii. Whether the Court should enjoin Defendants from sending
TCPA-violating facsimile advertisements in the future.

c. Typicality. Plaintiffs claim is typical of the other Class members’
claims, because, on information and belief, the Fax was substantially the
same as the faxes sent by or on behalf of Defendants to the Class, and
Plaintiff is making the same claim and seeking the same relief for itself and

all Class members based on the same statute and regulation.

d. Adequacy. Plaintiff will fairly and adequately protect the interests
of the other Class members. Plaintiff's counsel is experienced in TCPA
class actions, having litigated more’ than 100 such cases, and having been
appointed class counsel in multiple cases. Neither Plaintiff nor its counsel

has interests adverse or in conflict with the Class members.

e. Superiority. A class action is the superior method for adjudicating

this controversy fairly and efficiently. The interest of each individual Class

LEUO IS - Pally Ajeotuonoely

id Gy'SO - BLOT ‘02 ASIN - AiG yNOND se

 
Case: 4:19-cv-01841-NCC Doc. #: 1-1 Filed: 06/26/19 Page: 10 of 13 PagelD #: 14

member in controlling the prosecution of separate claims is small and

individual actions are not economically feasible.

36. The TCPA prohibits the “use of any telephone facsimile machine,
computer or other device to send an unsolicited advertisement to a telephone

facsimile machine.” 47 U.S.C. § 227(b)(1).

37. The TCPA defines “unsolicited advertisement,” as “any material
advertising the commercial availability or quality of any property, goods, or
services which is transmitted to any person without that person’s express

invitation or permission.” 47 U.S.C. § 227(a)(4).
38. The TCPA provides:

Private right of action. A person may, if otherwise permitted by the
laws or rules of court of a state, bring in an appropriate court of that
state:

(A) An action based on a violation of this subsection or
the regulations prescribed under this subsection to enjoin
such violation,

(B) _An action to recover for actual monetary loss from
such a violation, or to receive $500 in damages for each such
violation, whichever is greater, or

(C) Both such actions.

47 U.S.C. § 227(b)(3)(A)-(C).

39. The TCPA also provides that the Court, in its discretion, may treble
the statutory damages if a defendant “willfully or knowingly” violated Section

227(b) or the regulations prescribed thereunder.

10

Id S¥'S0 - BLOZ ‘Oz APIN - AIC UNO SeUBYO IS - Polly Apequonoely

 
Case: 4:19-cv-01841-NCC Doc. #: 1-1 Filed: 06/26/19 Page: 11 of 13 PagelD #: 15

40. Defendants’ actions caused concrete and particularized harm to

Plaintiff and the Class, as

a. receiving Defendants’ faxed advertisements caused the recipients to

lose paper and toner consumed in printing Defendants’ faxes;

b. Defendants’ actions interfered with the recipients’ use of the

recipients’ fax machines and telephone lines;

C. Defendants’ faxes cost the recipients time, which was wasted time
receiving, reviewing, and routing the unlawful faxes, and such time

otherwise would have been spent on business activities; and

d. Defendants’ faxes unlawfully interrupted the recipients’ privacy

interests in being left alone and intruded upon their seclusion.

41. Defendants intended to cause damage to Plaintiff and the Class, to
violate their privacy, to interfere with the recipients’ fax machines, or to
consume the recipients’ valuable time with Defendants’ advertisements;

therefore, treble damages are warranted under 47 U.S.C. § 227(b)(3).

Wd S¥'S0 - 6LOZ ‘Oz AeW ~ Aig HNOND seueUD IS - perly ApestuoNle|g

 

42. Defendants knew or should have known that (a) Plaintiff and the
other Class members had not given express invitation or permission for
Defendants or anyone else to fax advertisements about Defendants’ property,
goods, or services, (b) Defendants did not have an established business
relationship with Plaintiff and the other Class members, (c) the Fax and the
other facsimile advertisements were advertisements, and (d) the Fax and the

other facsimile advertisements did not display the proper opt-out notice.

11
Case: 4:19-cv-01841-NCC Doc. #: 1-1 Filed: 06/26/19 Page: 12 of 13 PagelD #: 16

43. Defendants violated the TCPA by transmitting the Fax to Plaintiff
and substantially similar facsimile advertisements to the other Class members
without obtaining their prior express invitation or permission and by not
displaying on page one the proper opt-out notice required by 47 C.F.R. §
64.1200(a)(4) (iii).

WHEREFORE, Plaintiff, for itself and all others similarly situated,

demands judgment against Defendants, jointly and severally, as follows:

a. certify this action as a class action and appoint Plaintiff as Class
representative;

b. appoint the undersigned counsel as Class counsel;

C. award damages of $500 per TCPA violation per facsimile pursuant

to 47 U.S.C. § 227(a)(3)(B);

d. award treble damages up to $1,500 per TCPA violation per
facsimile pursuant to 47 U.S.C. § 227(a)(3);

e. enjoin Defendants and their contractors, agents, and employees
from continuing to send TCPA-violating facsimiles pursuant to 47
U.S.C. § 227(a)(3)(A);

f. award class counsel reasonable attorneys’ fees and all expenses of
this action and require Defendants to pay the costs and expenses of
class notice and claim administration;

id S¥:S0 - 6LOZ ‘0% ABIN ~ AIG INAIO SOHBUD IG - Pel ABowoNe(g

 

g. award Plaintiff an incentive award based upon its time expended
on behalf of the Class and other relevant factors; _

h, award Plaintiff prejudgment interest and costs; and

i. grant Plaintiff all other relief deemed just and proper.

DOCUMENT PRESERVATION DEMAND
Plaintiff demands that Defendants take affirmative steps to preserve all
records, lists, electronic databases, or other itemization of telephone or fax
numbers associated with the Defendants and the communication or

transmittal of advertisements as alleged herein.

12
Case: 4:19-cv-01841-NCC Doc. #: 1-1 Filed: 06/26/19 Page: 13 of 13 PagelD #: 17

SCHULTZ & ASSOCIATES LI/P

By:

fever AN EV Ea raboeay
Ronald J isenbeys, #48674
640 Cepi Drive, Suite A
Chesterfield, MO 63005
636-537-4645
Fax: 636-537-2599
reisenberg @sl-lawyers.com

Attorney for Plaintiff
Associated Management
Services, Inc.

AIG UNQUID SeUBUD IS - Paes Apeoiuojoe|S

Nd SHSO - BLOZ ‘Oz ABIN-

 

13
